Citation Nr: 1624947	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to April 1942 and again from April 1945 to January 1946.  The Veteran died in June 2006 and the Appellant presents as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, in which the RO denied service connection for the Veteran's cause of death.  The Appellant disagreed with that decision and perfected this appeal. 


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in June 2006.  His death certificate lists sepsis due to (or as a consequence of) Fournier's syndrome as the immediate cause of death.  A VA examiner identified non-specific colitis as the likely source of sepsis.

2.  At the time of his death, the Veteran was service connected for the following disabilities: residuals of shrapnel wounds and surgery to left thigh and buttock with injury to Muscle Groups XV and XVII, rated 40 percent disabling; residuals of shrapnel wounds to right thigh with injury to Muscle Group XV with metallic foreign body, rated 20 percent disabling; arthritis of the right hip, rated 10 percent disabling; residual of shrapnel wound to the right leg with injury to Muscle Group XI rated 10 percent disabling; osteomyelitis of the left ischium, rated non-compensable; and residual scar of left foot, rated non-compensable.  

3.  Sepsis and Fournier's syndrome were not manifest during service and are unrelated to service. 

4.  A service-connected disability did not cause or contribute substantially or materially to the cause of death. 

5.  The preponderance of the competent evidence of record is against a finding that the immediate or contributory causes of the Veteran's death are related to service.

CONCLUSION OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In this case, the Appellant received letters dated July 2006, July 2008, and August 2011.  The letters explained the division of responsibilities between VA and the Appellant in developing an appeal and what type of information and evidence was needed to establish an effective date.  The letter informed the Appellant of the evidence and information required to substantiate her claim for DIC benefits based on a service-connected condition and a condition not yet service connected.  However, the letters did not precisely comply with Hupp in that they did not inform the Appellant of the condition for which the Veteran was service-connected.  However, the record is sufficient to demonstrate that the Appellant was aware of the Veteran's service-connected disabilities.  The Appellant is claiming service connection for the Veteran's death as it pertains to his service-connected residuals of shrapnel wounds, arthritis, osteomyelitis and residual scar, indicating that she had actual knowledge that the Veteran was service connected for these disabilities at the time of his death.  See Statements from the Appellant, both dated June 14, 2008.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when a reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

The Veteran's service treatment records and personnel records have been associated with the claims file.  The claims file also contains the Veteran's death certificate and his post-service treatment records.  In addition, the VA sought a medical opinion in connection with the Appellant's service connection claim for cause of death.  The medical opinion reflects that the VA examiner reviewed the Veteran's past medical history and rendered an appropriate opinion which was supported by reasons and bases.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Appellant has identified no outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for the Veteran's Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant contends that the Veteran's service-connected disabilities caused his death.  Specifically, the Appellant states that the residuals from the Veteran's shrapnel wounds led to his Fournier's syndrome, which in turn led to his death.  For the foregoing reasons, the Board finds that service connection for the Veteran's cause of death is not warranted.

As a preliminary matter, the Board notes that the Veteran's death certificate lists sepsis secondary to Fournier's syndrome as the immediate cause of death.  A VA examiner in September 2015 identified non-specific colitis as the likely source of sepsis.  There is no evidence to connect any of these diseases to service on a direct basis.  There were no complaints treatments or manifestations of any of these diseases during service.  The Board finds that direct service connection for Fournier's syndrome, sepsis or non-specific colitis is not warranted.  Given the above, the ensuing analysis will focus on the Veteran's service connected disabilities as they pertain to the Veteran's death.

The Veteran was first service-connected for residuals of shrapnel wounds in 1953.  A review of the Veteran's post-service treatment records reflects some complication such as osteomyelitis of the left ischium with draining sinus of the left buttock in 1957.  However, there is no lay or medical evidence of sepsis and/or Fournier's disease until just prior to his death.

In a September 2015 VA examination, the examiner opined that the Veteran's service-connected disabilities, to include his residual shrapnel wounds, are less likely than not a principle or contributory cause of the Veteran's death.  In so finding, the examiner noted the fact that the Veteran had these residuals for more than six decades before his death.  He reasoned that the long-standing existence of these conditions is proof of the non-life threatening nature of the residuals.  He also indicated that advancing age, along with low immunity is a contributing factor to Fournier's syndrome.  However, there is no mention in medical literature that such an infection comes from the bone.  Ultimately, the examiner opined that the Veteran's non-specific colitis was the likely source of his sepsis.  See VA Examination dated September 15, 2015.  

Also of record is a letter from the physician who treated the Veteran at the time of his death.  In that letter, Dr. N.L.D. reported that the Veteran was admitted to the hospital on June 6, 2006 due to hypogastric pain.  Ultimately he was assessed to have Fournier's syndrome.  Dr. N.L.D. opined that the Veteran's cause of death was due to sepsis secondary to Fournier's syndrome.  There is no indication in Dr. N.L.D.'s note that his service-connected disabilities were a principle or contributory cause of the Veteran's death.  See Letter from Dr. N.L.D. dated September 6, 2011.  

The remaining evidence of record consists of the Appellant's lay statements, in which she contends that the Veteran's service-connected disabilities, mainly his shrapnel wounds, contributed to his death.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

To the extent the Appellant claims that the Veteran's service-connected shrapnel wounds caused or contributed to the Veteran's death, the Board finds that the Appellant, as a lay person, is not competent to opine as to the Veteran's cause of death.  Opining as to cause of death is a complex medical question that requires specialized knowledge.  As such, the Board affords such statements regarding the Veteran's cause of death little probative value which are greatly outweighed by the VA examiner who provided an opinion based upon review of the claims folder in light of his medical training and expertise.

While sympathetic to the Appellant's claim, the Board finds that, based on the competent and probative evidence of record, the Veteran's service-connected disabilities were neither a principle nor contributory cause of the Veteran's death.  There is no clinical evidence to support a link between the Veteran's service-connected residuals of shrapnel wounds and his immediate cause of death of sepsis secondary to Fournier's syndrome, or colitis as the source of infection.  




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


